 YELLOW FREIGHT SYSTEM. INC.Yellow Freight System, Inc. and Stanley H. Novak.Cases 3-CA-8827 and 3-CA-9025January 8, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn October 3, 1979, Administrative Law JudgeRobert Giannasi issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is,dismissed in its entirety.' No exceptions have been taken to the Administrative Law Judge's findingthat deferral to an arbitration award concerning employee Novak's discharge.here alleged to violate Sec. 8(aX1) of the Act, is unwarranted. Accordingly,Members Penello and Truesdale adopt such finding proforma.DECISIONSTATEMENT OF THE CASEROBERT A. GIANNASI, Administrative Law Judge: Thiscase was heard on May 9, 1979, in Albany, New York. Thecomplaint alleges that Respondent violated Section 8(aX)(1)of the National Labor Relations Act, as amended, byterminating the employment of Stanley Novak because heengaged in protected concerted activity under Section 7 ofthe Act and by refusing his request to have a unionrepresentative present during a confrontation he had withRespondent's dispatcher over a job assignment. Respondentdenies the essential allegations of the complaint. The partiessubmitted proposed findings and conclusions and supportingmemoranda.' Prior to his employment at the Newburgh terminal. Novak had beenemployed at Respondent's Lancaster, Pennsylvania, terminal.247 NLRB No. 28Based on the entire record in this case, including thetestimony of the witnesses and their demeanor, I make thefollowing:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a Kansas corporation engaged in thebusiness of interstate shipment of general commodities bymotor vehicle. It maintains facilities throughout the UnitedStates, including a terminal in Newburgh, New York, whichis the location of the alleged unfair labor practices. Duringthe past year, Respondent had gross revenues in excess of$50,000 of which over $50,000 were received for thetransportation of goods from New York to other states.Accordingly, I find, as Respondent admits, that Respondentis an employer within the meaning of Section 2(2), (6), and(7) of the Act.II. THE LABOR ORGANIZATIONLocal 707, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America (herein-after, referred to as the Union), is a labor organizationwithin the meaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundAt the time of his discharge, Stanley H. Novak wasemployed by Respondent as a road driver at its Newburgh,New York, terminal.' Road drivers at the Newburghterminal are represented exclusively by the Union. At thetime of Novak's discharge, the Union and Respondent wereparties to a collective-bargaining agreement comprised of theNational Master Freight Agreement and the New York-New Jersey Supplemental Agreement for the period of April1, 1976, to March 31, 1979 (hereinafter the referred to ascontract), and the Newburgh Local Rules and Regulations.As a common carrier engaged in interstate transportationby motor vehicle, Respondent is subject to the FederalMotor Carrier Safety Regulations issued by the UnitedStates Department of Transportation (hereinafter referred toas DOT regulations), which provide, in Section 395.3, that:...no motor carrier shall permit or require any drivernor shall any such driver drive more than 10 hoursfollowing 8 consecutive hours of duty.This regulation is incorporated in the applicable laborcontract. Article 16 of the contract provides:Under no circumstances will an employee be requiredor assigned to engage in any activity involving danger-ous conditions or danger to person or property or inviolation of any applicable statute or court order, or inviolation of a government regulation relating to safetyof person or equipment.177 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe work rules which supplement the contract provide:In all cases, drivers will comply strictly with all DOTRegulations (Rule 6) All layovers will be notified at thetime of call (Rule I I).The General Counsel contends that Novak was dis-charged for questioning the appropriateness of a dispatchwhich he reasonably believed might cause him to violate thisprovision, and therefore had engaged in the protectedconcerted activity of attempting to enforce his contract.Respondent contends that the dispatch assigned to Novakwas not in any way violative of DOT Regulations or thecontract and that Novak's challenge of the dispatch consti-tuted insubordination and a work slowdown. Respondentpoints to article 8 of the National Master Freight Agreementwhich provides for a grievance procedure through which allgrievances or questions of interpretation arising under thecontract are to be processed. Work stoppages or slowdownsare expressly prohibited in a "no-strike" clause, except incircumstances not applicable herein.B. The Termination of NovakOn the morning of November 14, 1978,2 Novak called theNewburgh terminal dispatcher from his home in Albany toreceive his assignment.' Novak was told an assignmentwould be available for him that afternoon. He arrived at theterminal at 2:30 p.m. and inquired at the dispatcher'swindow about an assignment. Paul Oliveri, the dispatcher onduty, asked Novak whether he thought it possible to make atrip from Newburgh to Bloomsburg, Pennsylvania, return toNewburgh, and go out again on a round trip to Scranton,Pennsylvania, within 10 hours.' This was a new run forRespondent and the only available estimate of driving timewas a computer calculation which showed that the tripshould take 9 hours and 44 minutes.' Novak and Olivericonsulted with the central dispatcher's office, and Novaktold Oliveri he felt the trip could possibly be made within 10hours. He returned to the office at 4:30 p.m. and received thedispatch for the double-turn. Novak was scheduled to leavethe Newburgh terminal at 7 p.m.At 7 a.m. Novak was given a trip report, log book, and thebills for the trip to Bloomsburg.' He completed the necessaryAll dates stated herein refer to 1978 unless otherwise indicated.' It is the dispatcher's responsibility to see that trips are properly preparedand planned for, that drivers are assigned 40 "runs" in an orderly andexpeditious fashion, that drivers are not scheduled to be on the road longerthan a 10-hour maximum established by DOT, and that drivers receive thenecessary paperwork to prepare for trips.' A trip which consists of two round trips between the home terminal andthe given destinations is referred to as a "double-turn." A single round tripassignment is referred to as a "turn-around," and a trip which is scheduled totake more than 10 hours is known as a "layover." Except in adverse weatherconditions during the winter, under no circumstances may a driver be behindthe wheel for longer than 10 hours. Upon expiration of the 10 hours, DOTregulations require an 8-hour rest period. In the case of a layover, the driverrests 8 hours before returning to the terminal. It is Respondent's practice, asset forth in rule I , to notify drivers 2 hours before they are scheduled to makea trip for which a layover is planned. This enables the driver to take clothingand toiletries and make other preparations to "go to bed."' The computer is programmed to determine the driving time of a run bycalculating the mileage from post office to post office and dividing it by 55miles per hour.I It is Respondent's practice to give the driver one set of papers for theoutbound trip, and, upon arriving at the destination terminal, the driver isgiven another set of papers for the return trip.paperwork and proceeded to check the tractor assigned tohim. The tractor was defective and the tractor sent toreplace it was also found defective. A third tractor wasprovided which was found fit and safe to drive. Novakreported back to the dispatcher and departed for Blooms-burg at 8 p.m. Novak "punched in" at the Bloomsburgterminal at 11:50 p.m.; the punch clock, which works on theprinciple of 100 clicks to the hour on a 24-hour basis,registered 23:86 (the equivalent of 11:50). Novak departedfrom the Bloomsburg terminal at approximately 12:00. Thepunch-out machine registered 0:16.Novak arrived at the terminal at 4:35 a.m., or 4:60 on thepunch clock. At that time he had exhausted approximately 8hours of driving time and had 2 hours remaining.' Novakpunched out on his audit card, indicating that he hadcompleted his assignment, and gave his papers from theBloomsburg run to the clerk behind the dispatcher's win-dow.' When the clerk gave Novak the papers for the run toScranton, Novak stated that he did not have enough hoursremaining to complete the run. Novak testified that he hadpassed through Scranton on the way to Bloomsburg and hadnoted that it took him 2 hotrs and 30 minutes to drive fromNewburgh to Scranton. The clerk called John Sexton, thedispatcher on duty, to the window. Sexton knew that Novakhad been dispatched on a double-turn, and understood thathe was to send Novak to Scranton, as scheduled.Novak asked Sexton where he was to get the hours for a 4-hour round trip when he had only 2 hours remaining. Novaktestified that much of his concern arose from a similarincident which had occurred on October 15. Novak hadaccepted a dispatch for a turn-around which he believedcould not be completed within 10 hours. He had taken therun because company regulations forbid the refusal of anassignment. Before the 10 hours were to expire, Novaknotified the terminal that he could not complete the trip, andRespondent, in accordance with DOT regulations, instruct-ed him to "go to bed."' Novak was put to bed for a total of12 hours of which Respondent agreed to pay for only 4hours which exceeded the required 8 hour rest period.Novak filed a grievance on the matter. Novak was eventuallyawarded payment for the full 12 hours, but he had not yetbeen notified of the decision at the time of his discharge.However, Novak did not mention the October 15 incident or' There is some confusion regarding the driving time Novak believed wasstill remaining. He testified that he had only I hour and 45 minutes left andhad informed the dispatcher of this. However, in his affidavit of November 30,1978, Novak stated that he had 2 hours of driving time remaining, and, in asubsequent letter to the branch manager, also indicated that 2 hours remained.Witnesses for both the General Counsel and Respondent testified that Novakinformed the dispatcher's office that he had 2 hours left, rather than I hourand 45 minutes.' Novak testified that he refrained from punching his trip report becausethis would have indicated that he had no intention of going to Scranton.However, he did punch his audit card, which, under Respondent's procedure,indicates the completion of an assignment.' A trip scheduled to take less than 10 hours may, due to unforeseeablecircumstances or an error in calculation, take longer than anticipated. In sucha case, it is company practice for the driver to notify the terminal before his10-hour period runs out and receive instructions whether to return to theterminal within the 2 hours or to go to bed for the mandatory 8 hours. Thispractice is not violative of rule II, which requires prior notification oflayovers, since it is not technically a layover because the excess hours were notforeseen.178 YELLOW FREIGHT SYSTEM, INC.the resulting grievance during his November 15 encounterwith Sexton.When Novak asked Sexton where he was to get the hoursto complete the trip to Scranton, Sexton told him to take therun, and when he exhausted his hours to call the terminaland he would be put to bed.0Novak returned to the drivers'table to fill out the papers for Scranton. Five minutes laterhe returned to the dispatcher's window and once again askedSexton where he was to find the additional hours tocomplete the run. Sexton told him he "didn't give a shit, justtake the run," and when he ran out of hours to call and hewould be put to bed."Robert Luebbers, another official of Respondent who waspresent and had overheard the argument, checked thecomputer and found that the trip to Scranton could be madein less than 2 hours. While Novak sat at the drivers' tablecompleting the necessary paperwork and continuing tocomplain about the assignment, Luebbers told Sexton that afailure to follow instructions constituted a "voluntarilyquit." Sexton returned to the window, saw Novak still seatedat the table, and told him to leave or he would be consideredto have voluntarily quit his job. Novak remained seated.Sexton then told him to turn in his bills, that he hadvoluntarily quit. Novak said nothing, and Sexton repeatedthe statement. Luebbers came to the window and told Novakto hand in his bills, that he had voluntarily quit his job.Novak then stood up and stated that he was leaving forScranton. Luebbers told Novak not to take a unit from theyard or he would be arrested. Sexton and Luebbers testifiedthat Novak came to the window, threw the bills through theopening, and said, "[l]f that's the way you feel, so do I."Sexton dispatched another driver to Scranton, who made therun in hour and 45 minutes.The confrontation between Novak and his superiors tookabout 20 minutes.Novak testified that, at some point during his confronta-tion with Sexton, he asked Sexton to call his unionrepresentative and that Sexton refused. Novak then request-ed that he be allowed to call his representative himself, andSexton told him to call on his own time. Sexton andLuebbers both testified that they did not recall Novakrequesting to speak with his union representative. Twocoworkers, Frances Hartman and Sid Gleason, who wereseated in the drivers' room at the time of the argument,testified that they overheard Novak ask for his unionrepresentative.' However, in a meeting held later thatmorning between Ronald Jones, the branch manager at theNewburgh terminal, Novak, and Novak's union representa-tive, no mention was made of the alleged request. Nor didNovak mention the request in the first of three affidavits hegave to Board agents investigating his charge of violation inthis case."' According to Novak's testimony, Sexton did not immediately tell him hewould be put to bed, but only after being asked several times. Even assumingthat Novak's version is correct, his testimony and his knowledge of theOctober 15 incident establishe that he was aware that he would not have totake the run in violation of DOT regulations and that he would be put to bedwhen his hours expired." Novak testified that he asked Sexton how he would get paid and Sextonreplied, "how do you usually get paid?" I do not credit Novak on this point.None of the other four witnesses to the confrontation testified that NovakC. Events Subsequent to the TerminationAt 8 a.m. on the morning of November 15, Sexton andLuebbers reported to Ronald Jones the events whichculminated in Novak's termination. At 8:30 a.m. Novak andhis union representative appeared at Jones' office and toldJones that Novak had only insisted that Sexton give himinstructions regarding what to do when he exhausted hishours. As the branch manager, Jones had the power toreverse the termination decision, but chose not to. Jonestestified that he agreed with Sexton and Luebbers thatNovak had engaged in a work slowdown, based partially onhis belief that Novak knew from past experience that he wasto rest after exhausting his hours. At the meeting, neitherNovak nor his union representative brought up Novak'salleged request to speak with a union representative thenight before.On November 15, Novak submitted a grievance describedas follows:Company states I voluntary quit my job because Iquestioned a dispatcher as to how I was suppose toreturn home from a turn dispatch to Scranton PA whenI only had 2 hours driving time left. At no time did Isay that I would not go or did I refuse dispatch toScranton, PA.On December 14 the grievance was submitted to the NewYork City joint committee, which consists of employer andTeamster Union representatives whose decisions under thecontract are final. The committee considered the grievanceand position statements from the Union, Novak, andRespondent as well as answers to its questions submitted to"both sides." No transcript was taken, but the minutes of thehearing state that the parties agreed that they had "receiveda full hearing." The committee's minutes do not provide arationale for its decision which is simply that "based on theevidence and testimony presented in this instant case ...[Novak] constructively quit his job."At the December 14 grievance hearing, Novak wasrepresented by the Union. According to Novak's testimony,the only argument asserted by the Union pertained to thepropriety of insisting that Novak make a trip which requiredan unscheduled layover when there were other driversavailable to make the run within their 10-hour limit. TheUnion at no time asserted Sexton's alleged denial of Novak'srequest to speak with his union representative or thecontention that Novak had engaged in protected concertedactivity by defending a contract right.mentioned payment for the layover. Nor did Novak mention this matter in hisgrievance, in his letter 3 days later to Branch Manager Ronald Jones, or in histhree pretrial affidavits. Finally, even though he attributed his request for aunion representative to a concern over a prior incident of inadequate paymentfor a layover, he never specifically mentioned the prior incident or theresulting grievance to Sexton in their confrontation." The dispatcher's office is partitioned off from the drivers' room by a walland a large window. An opening in the window allows the driver tocommunicate with the dispatcher and receive his papers.179 DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. Discussion and Analysis1. The Spielberg deferral issueThe threshold issue herein is whether the Board shoulddecline to consider the merits of this case and defer to thejudgment of the biparte committee which, under the applica-ble collective-bargaining agreement, denied the Union'sclaim on Novak's behalf and found that Novak had"constructively quit" his job. The Board has a policy underwhich, in its discretion, it may defer to an arbitration award,including the award of a biparte panel, where (1) theproceedings were fair and regular; (2) all parties have agreedto be bound by such an award; (3) the decision is notrepugnant to the purposes and policies of the Act;" and (4)the arbitrator or finder of fact has considered the unfairlabor practice issues.'The General Counsel asserts that the biparte committee'sdecision fails to meet the Spielberg criteria in two respects:first, the decision did not address the statutory issue; and,secondly, it was repugnant to the policies of the Act. As tothe first point, the Board has held that the burden of provingthat the unfair labor practice issue has been considered restson the party asserting that the Board should defer itsdecision, here, the Respondent. See Gulf States Asphalt,supra, and cases there cited. I do not believe that Respon-dent has sustained that burden.The General Counsel's theory is that Novak was terminat-ed for protesting a violation of the contract-the assignmentof a job which would keep him on the road over 10 hours.The theory is based on Board and court cases holding thatSection 7 of the Act protects an employee's efforts to enforcecontract terms where there is a reasonable basis for believingthose terms are being violated.In the instant case, the grievance presented to the bipartepanel was the propriety of Respondent's asserted reason forNovak's termination: ". .. involuntary quit ...because Iquestioned a dispatch as to how I was suppose [sic] to returnhome from a turn dispatch to Scranton, Pennsylvania, whenI only had 2 hrs. driving time left." The grievance continued,"[A]t no time did I say I would not go or did I refusedispatch to Scranton, Pa." The decision itself was verysketchy, referring simply to position statements of theparties and concluding that "based on the evidence andtestimony presented"-which was not detailed or analyzedin any way-"the grievant ... constructively quit his job."It is impossible to determine from the evidence presented tome whether the panel considered whether Novak wasterminated for asserting a contract right. Novak himselftestified that the Union never presented that issue to thepanel, and, although this testimony may be somewhatconclusory, it was not refuted. There was no analysis in thecommittee's decision of the evidence or positions presentedto it, and I am intrigued, but unenlightened, as to what is" Spielberg Mfg. Cao., 112 NLRB 1080(1955)." Gulf States Asphalt Co.. 200 NLRB 938 (1972)." Here, unlike in the recent case of Bloom v. N.LR.B., 603 F.2d 1015 (D.C.Cir. 1979), there is no evidence that the panel "specifically" consideredNovak's claim that he was attempting to enforce the contract, and the issue ofwhether Novak was discharged for "just cause" was skirted by an ambiguousconclusion. Id. at 1021.' The General Counsel also argues that Novak's concern over payment formeant by a "constructive quit." Significantly, Respondent'sposition before the panel was that Novak "voluntarily" quit.The Board has stated that where an arbitrator has notclearly set forth which issues have been decided and whichhave not, "we will look to the evidence and contentionswhich have been presented to him together with thelanguage of his award in an effort to determine whether he infact disposed of the unfair labor practice issue." Gulf States,supra, 200 NLRB at 938, fn. 9. However, the sketchyevidence of the decisional process in the instant case, alongwith Novak's testimony that the Union never presented theissue of whether he was terminated for asserting a contractright, leaves me in considerable doubt as to whether thebiparte panel considered-or, at the very least, appreciatedthe complexity of-the unfair labor practice issue when itdetermined that Novak had "constructively quit" his job.Moreover, it is not disputed that the panel failed to considerthe alleged denial of union representation to Novak duringhis dispute with the dispatcher. In these circumstances, Icannot conclude that Respondent has satisfied its burden ofshowing that the unfair labor practice issues were consideredand determined by the committee and I shall proceed todecide the unfair labor practice issues herein. See Banyardv. N.L.R.B., 505 F.2d 342, 347 (D.C. Cir. 1974)."2. The terminationI find that the General Counsel has not established by apreponderance of the evidence that Respondent dischargedNovak for engaging in protected concerted activity, that is,asserting the violation of a contract right to the effect that hecould not be assigned to drive for over 10 hours. Indeed, Ifind that Novak refused a justifiable work assignment or sodelayed accepting that work assignment that his termina-tion-whether it be deemed a quit or a discharge-wasbased on Respondent's legitimate interest in moving freightrather than Novak's assertion of a contractual right.The General Counsel asserts that when Novak wasprotesting the continuation of the last leg of his jobassignment-the Scranton run and return-he was assertinga contractual right. He argues that Novak's repeatedrequests as to how he could complete the run within hisapproximately 2 remaining hours of driving time aresufficient evidence that Novak was asserting contractualrights. The 10-hour DOT driving restriction was incorporat-ed in the collective-bargaining agreement.6The General Counsel cites cases where an employee'sfailure to specifically refer to a contractual right, or to becorrect in his assertion, does not circumscribe his Section 7rights." However, an employee's assertion of a contract rightmust be reasonably based.'" And the ultimate question iswhether the employer did in fact discharge the employee forasserting a contract right.a possible layover constituted protected concerted activity. In view of mycredibility determination-that Novak did not articulate such a concern toRespondent on November 15-1 do not consider this additional contention." See Firch Baking Co., 232 NLRH 772 (1977); G M UndergroundContracting Co., 239 NLRB 78 (1979)." See N.LR.B. v. Interboro Contractors. Inc.. 388 F.2d 495, 499-500 (2dCir. 1967).180 YELLOW FREIGHT SYSTEM. INC.I am not persuaded that Novak in protesting the jobassignment-and refusing for about 20 minutes to continuehis run-was engaged in protected concerted activity. First,Novak's protest was not a reasonably based contract claim.His own testimony shows that he understood he would notbe required to violate any contractual provision or DOTregulation and that he was primarily concerned with his payfor the probable layover. Secondly, even if, initially, hisconduct were viewed as a reasonably based assertion of acontractual right, the manner in which he made such anassertion rendered his conduct unprotected. Novak's con-duct amounted to insubordination and a delay of freight.Finally, this was the real reason for Respondent's termina-tion of Novak; Respondent's termination of Novak hadnothing to do with his alleged assertion of a contract right.As stated above, the dispatch was assigned to Novak onlyafter he and the dispatcher agreed that the trip could bemade in 10 hours. Novak conceded at the trial that theadditional hours required to complete the trip were unfore-seen and that the assignment itself, scheduled to take 9 hoursand 45 minutes, violated neither the collective-bargainingagreement nor DOT regulations. The only possible violationwhich subsequently could have arisen, and to which Novakrightfully could have protested, would have been a demandon the part of Respondent's officials that he run over the 10-hour limit. This, however, was not the case. When Novakprotested that he did not have the hours to complete theturn-around to Scranton, he was told to notify the dispatcherwhen his hours ran out and he would be "put to notify thedispatcher when his hours ran out and he would be "put tobed." Unforeseen layovers are encountered by Respondent'sdrivers upon occasion due to a miscalculation in time ordistance or a breakdown of equipment. However inconve-nient they may be, such layovers are not a violation of thecollective-bargaining agreement or DOT regulations.Even assuming that several minutes had passed beforeNovak received instructions to go to bed, he knew, fromboth his years of working for Respondent and his personalexperience with an unexpected layover on October 15, that itwas Respondent's practice to instruct drivers who haveexhausted their hours to rest and that Respondent hadalways carefully adhered to the 10-hour rule established byDOT regulations. It is important to note that the run toScranton was not a new assignment, but the completion ofthe "double turn" which Novak had agreed to undertake.Significantly, Novak testified that his primary concern wasnot that he would be made to run in violation of the 10-hourrule, but that he be paid for the rest time he wasunexpectedly being forced to incur, a concern which he didnot articulate to his superiors.In these circumstances, I am not convinced that, at thetime of the argument which led to Novak's termination,Novak reasonably believed that he was asserting a contractright. No violation of the contract had taken place, and histestimony reveals that he did not believe that he would beexpected to violate the 10-hour rule which he was allegedly" Empire Seel Mfg. Co.. Inc.. 234 NLRB 530 (1978), cited by the GeneralCounsel, is distinguishable on its facts. In that case, a group of employees metfor from 5 to 10 minutes beyond their lunch hour on what clearly amountedto protected concerted activity. The disruption was not found to haveinterfered with production. In that case, there was no underlying dispute-theemployees were simply discussing the implications of a work-related accidentprotesting or that he intended to run over the 10 hours onhis own initiative. Rather I believe that Novak simplyprotested an assignment which would have caused him aninconvenience.Even assuming that it could be found that Novak asserteda reasonably based contractual right, I find that his conductwas not protected because it constituted insubordination. Byprotesting the job assignment and delaying the continuationof his run in the face of driving-time restrictions, Novak wasin effect attempting to work only on his own terms. HisconducLt was therefore unprotected. See John S. Swift Co..Inc., 124 NLRJ 394, 397 (1959); N.L.R.B. v. MontgomeryWard & Co.. 157 F.2d 486 (8th Cir. 1946). Moreover, therewas no need for Novak's slowdown or delay for there was agrievance machinery available for him to protest job assign-ments. Indeed, an integral part of the grievance procedurewas the contractual prohibition against slowdowns and workstoppages. In view of the necessity to continue the dispatchand utilize the two remaining hours of Novak's driving time,as well as the necessity to maintain discipline in Respon-dent's operation, Novak's work interruption cannot bedeemed insignificant."Finally, even assuming that it could be found that Novakwas-however inartfully-asserting a reasonably based con-tract right and that this assertion was properly and reason-ably accomplished, I cannot conclude that he was dis-charged for that reason. First, Respondent had no idea thatNovak was asserting a contract right. He had 2 hoursdriving time left and Respondent's dispatcher had clearlytold him that he should call from Sranton if he "ran out ofhours" and he would be put to bed, as he had been on arecent similar incident. Respondent had never before-so faras this record shows-violated the DOT required-hoursprovision of the contract. There was no suggestion thatRespondent was going to violate the provision on November15 and Novak knew this. Novak himself testified that he wasprimarily concerned with his pay for the layover in Scran-ton. Moreover, according to the credited testimony, he didnot mention this alleged concern with pay for the layover tohis superiors. The pay dispute over Novak's October 15layover was the subject of a pending grievance and waslikewise not mentioned by Novak as a basis for his protest.There was no evidence that Respondent harbored anyanimus toward Novak for his assertion of contractual rights.Rather, it was understandably concerned over his delay incontinuing the run to Scranton and his apparent refusal towork. Even as Novak argued, he was using up time he couldhave utilized by driving the empty trailer to Scranton whereit was needed for loading the next morning. By all accounts,Novak still had sufficient driving time to take the neededtrailer to Scranton. Once there, he would have beenpermitted to "go to bed." In this respect, I credit and acceptthe following testimony by Respondent's official, Luebbers:at the plant: and the meeting was not viewed as coming within the meaning ofthe no-strike clause involved therein. Here, the underlying dispute involved asingle employee's questioning a job assignment and refusing to work incircumstances where a grievance could have been filed if the mployee hadany basis at all for his protest.181 DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. What prompted you to tell Mr. Sexton that this,that he should communicate to Mr. Novak it would betreated as a voluntary quit?A. Well, we're talking about fifteen minutes time hereapproximately, and our road dispatchers do not have toput up with this kind of harassment, they have more todo than try to get a driver out of town. Also, it was awork slow down and it was delaying freight. There is away that a contractural employee can handle this andthat is through the grievance committee if he thinks he'sbeing wronged.Furthermore, in response to my question as to why, afterNovak finally decided to go on the run, Luebbers did notchange his decision and permit Novak to work, Luebberscandidly testified as follows:JUDGE GIANNASI: Why did you not at that pointforgive and forget? And let him take the run?THE WITNESS: The action that was taken, he shouldhave taken the run on his first dispatch.JUDGE GIANNASI: I understand that's your position,but-THE WITNESS: The position I took is, as I mentionedbefore, he had already delayed freight, he had the workstoppage and he tied up a road dispatcher for twentyminutes. And there is a way to handle this if he felt thathe was being wronged, there is a grievance procedurewhich they can go through. We have a saying, work andgrieve. This is how it should have been handled if that'sthe way he felt.In these circumstances, I find that Respondent terminatedNovak for cause and not for engaging in protected, concert-ed activity in violation of the Act.3. The Weingarten issueThe General Counsel also alleges that Respondent violat-ed Section 8(a)(1) of the Act by refusing Novak's request forunion representation during the confrontation betweenNovak and the dispatcher which resulted in Novak'stermination. An employee has a right to the presence, uponrequest, of a union repesentative at an investigatory inter-view with his employer which the employee reasonablybelieves may result in disciplinary action. N.L.R.B. v. J.Weingarten, Inc., 420 U.S. 251 (1975); Certified Grocers ofCalifornia, Ltd., 227 NLRB 1211 (1977). However, based onthe facts presented on this issue, I shall dismiss the allegationof a violation of Section 8(a)(1).D In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48The evidence on the issue of whether Novak requestedunion representation at all on the night in question is insharp dispute. Novak testified that he did, although such arequest was not mentioned in the first of three pre-trialaffidavits given by Novak to Board investigators. Nor didNovak mention the matter either in a subsequent meetingwith Branch Manager Ronald Jones or in the grievancecommittee hearing. However, two other employees, whowere present, testified that he informed the dispatcher hewanted to talk to his shop steward and the dispatcher said hewould call the steward on his own and not on Respondent'stime. Respondent's two witnesses disputed this evidence.Novak testified that he asked for union representationbecause on October 15 he was given a dispatch and forced tolay over for a period of 12 hours and was not paid for thelayover. He filed a grievance and received a check in fullsettlement of his claim after the December 14 committeehearing upholding his termination. He testified that onNovember 14 he was concerned because he had not beenpaid for the October 15 trip and was "curious as to ... howI was to be paid for this particular trip ...." He did not,however, articulate this concern to Respondent's officials.Even assuming, arguendo. the truth of Novak's testimonythat he asked for union representation, I find that he had noSection 7 right to insist on such representation in thecircumstances of this case. It appears from his testimonythat Novak asked for union representation prior to beingterminated. It is clear, however, that there was no investiga-tory or disciplinary interview in progress. Novak was simplygiven a work assignment which he questioned, and he wasterminated. Nor was Novak seeking union representation toguard against possible discipline: he conceded he wanted theunion representative simply to give him a clarification on hisjob assignment and how he would be paid for the trip. Inthese circumstances, I find that the General Counsel has notestablished that Respondent violated the Act by failing tocall a union representative at Novak's request. See AmocoOil Co., 238 NLRB 551 (1978); K-Mart Corp., 242 NLRB855 (1979).CONCLUSION OF LAWRespondent has not violated the Act.Based upon the above findings and conclusion and theentire record herein, I issue the following recommended:ORDER2"'The complaint is dismissed in its entirety.of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.182